Citation Nr: 0605585	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  02-09 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March to December 1992.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a June 2001 
rating decision of the Houston Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for multi-directional instability of the upper extremities, 
bilaterally (claimed as a left shoulder disorder), and an 
August 2001 rating decision which declined to reopen a claim 
of service connection for a right shoulder disorder on the 
ground that new and material evidence had not been received.  
In March 2003, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  This case was 
before the Board in May 2003, when it was remanded for 
additional development.  The case was then before the Board 
in July 2004, when the Board denied service connection for a 
left shoulder disorder, and reopened the claim of service 
connection for a right shoulder disorder and remanded that 
issue for further development.  The case was again before the 
Board in August 2005, when it was remanded for still further 
development.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that a right 
shoulder disorder preexisted the veteran's military service.  

2.  Clear and unmistakable evidence shows that there was no 
chronic increase in the severity of the veteran's pre-
existing right shoulder disorder during service.  


CONCLUSIONS OF LAW

1.  The presumption of soundness on entry in service is 
rebutted with respect to a right shoulder disorder.  38 
U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2005).  

2.  The veteran's pre-existing right shoulder disorder was 
not aggravated by service.  38 U.S.C.A. §§ 1153, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided VCAA notice in June 2003 
correspondence from the RO, in an April 2004 supplemental 
statement of the case (SSOC), in July and November 2004 
correspondence from the RO, in August 2005 correspondence, 
and in a November 2005 SSOC.  Although he was provided full 
notice/information subsequent to the rating decision on 
appeal, he is not prejudiced by any notice timing defect.  He 
was notified (in all of the correspondence, and in the April 
2004 and November 2005 SSOCs) of everything required, and has 
had ample opportunity to respond or supplement the record.  
The case was reviewed de novo subsequent to the notice, and 
the veteran has had ample opportunity to respond.  

Regarding content of notice, the April 2004 and November 2005 
SSOCs informed the veteran of what the evidence showed and 
why the claim was denied.  He was advised by the 
correspondence, and the April 2004 and November 2005 SSOCs, 
that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The correspondence and the November 2005 SSOC 
advised him of what the evidence must show to establish 
entitlement to the benefit sought, and of what information or 
evidence VA needed from him.  The November 2005 SSOC 
contained the text of the regulation implementing the VCAA, 
including the specific provision that the claimant is to be 
advised to submit everything in his possession pertinent to 
the claim.  Everything submitted to date has been accepted 
for the record and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including the veteran's 
service medical records) has been secured.  The Board 
directed additional development by remands in May 2003, July 
2004, and August 2005, and the additional evidence obtained 
(VA examination/medical opinion) was considered by the RO.  
Evidentiary development is complete.  VA's duties to notify 
and assist are met.  It is not prejudicial to the veteran for 
the Board to proceed with appellate review.  Mayfield, supra; 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran's service medical records include a January 1992 
report of medical history on the veteran's enlistment, which 
shows that he responded "no" when asked if he ever had a 
painful or "trick" shoulder.  A contemporaneous report of 
medical examination is negative for complaints or diagnosis 
of a right shoulder disorder, and clinical evaluation of the 
musculoskeletal system revealed no abnormalities.  The 
service medical records do show that the veteran was treated 
for a dislocated right shoulder on several occasions.  An 
April 1992 clinic record reveals that he sustained a right 
shoulder dislocation negotiating an obstacle course.  His 
prior medical history at the time was positive for 
involuntary subluxation of the right shoulder.  The diagnosis 
was involuntary subluxation of the right shoulder.  A May 
1992 clinical report shows that he sustained an anterior 
right shoulder subluxation when he threw a punch while 
boxing.  The examiner noted that the veteran reported having 
right shoulder subluxation "several times prior to 
enlistment."  A June 1992 clinic record shows complaints of 
right shoulder soreness, and the diagnosis was history of 
dynamic instability of the shoulders, bilaterally, and 
history of right mid/post deltoid weakness, improving.  On 
examination in September 1992, the veteran was seen with a 
questionable right shoulder dislocation after negotiating a 
confidence course, with subluxation symptoms appearing the 
day before while throwing a football.  Examination revealed 
general ligamentous laxity and a diagnosis of probable multi-
directional instability of the shoulders, bilaterally.  The 
examiner reported that the first symptoms of a right shoulder 
disorder antedated the veteran's active service, as he had 
dislocated his right shoulder while playing baseball prior to 
service.  The clinical report contains a notation that the 
veteran "desires [existed prior to enlistment discharge]."

In October 1992, a Physical Evaluation Board (PEB) determined 
that the veteran was unfit for duty due to multi-directional 
instability of the upper extremities, and right shoulder 
anterior instability.  It was further determined that the 
bilateral shoulder disorders existed prior to service, and 
the PEB specifically determined that the shoulder disorders 
were not aggravated by service.  

Postservice medical evidence includes private medical records 
from January to May 1999 which reveal treatment the veteran 
received for a right shoulder disorder, and includes a 
diagnosis of recurrent anterior/inferior right shoulder 
dislocations.  In a January 1999 medical report, a private 
physician noted that the veteran "first injured his shoulder 
while boxing several years ago."  It was reported that he 
had multiple dislocations (approximately four during the 
prior month), which he relocated himself.  The physician 
stated that "[t]his probably represents a recurrent 
instability.  Due to the amount of pain . . . as well as the 
chronicity of this, I am going to recommend . . . [magnetic 
resonance imaging] (MRI) of his right shoulder."  MRI in 
January 1999 revealed a moderate chronic Bankhart lesion and 
a small Hill-Sach's deformity.  A private surgical report 
shows that the veteran underwent a Bankhart lesion repair on 
the right shoulder in February 1999.  

Postservice medical evidence also includes VA medical 
records.  A September 2002 arthrogram was negative for a 
rotator cuff tear, fracture, or dislocation.  An October 2002 
outpatient record shows that the veteran complained of 
recurrent right shoulder dislocations, recently as often as 
several times weekly (and twice in one day during the current 
week).  He had been reducing the right shoulder himself, and 
it was noted that he desired surgical intervention.  He again 
underwent a Bankhart lesion repair of the right shoulder in 
April 2003.  On March 2004 VA follow-up, he complained of 
right shoulder pain.  The diagnosis was status post right 
shoulder surgery.  It was noted that the veteran would 
continue to have chronic limited range of right shoulder 
motion.  On VA psychiatric evaluation in December 2004, the 
examiner included in her notes that the veteran's "premature 
medical discharge [from service] was due to pre-existing 
shoulder condition."  

In his substantive appeal, the veteran emphatically reported 
that while on active duty, he never indicated to service 
examiners that prior to service he had a right shoulder 
disorder, to include recurrent dislocations.  He stated that 
he played baseball prior to enlistment, and he suggested that 
a right shoulder disorder would have manifested at that time 
had such disorder pre-existed service.  

On October 2005 VA examination pursuant to the Board's 
remand, the examiner reviewed the veteran's claims folder as 
well as electronic VA medical records.  The veteran reported 
a history of a right shoulder condition beginning in 1992, 
when he was in physical training during service and injured 
his right shoulder while boxing.  The examiner noted that the 
service medical records showed that the veteran had a "prior 
history" of dislocations of both shoulders, and that the 
veteran's right shoulder problems during service were treated 
conservatively via physical therapy.  The veteran's current 
complaints were of intermittent right shoulder pain and 
associated weakness, instability, and stiffness.  He denied 
swelling, locking, or lack of endurance.  He was working as a 
construction worker, and reported increased right shoulder 
pain related to his work.  He denied any dislocations since 
the most recent  right shoulder surgery in April 2003, and 
had stopped seeing VA orthopedic services in the last year.  
He had flare-ups of right shoulder pain two to three times 
weekly, lasting from one to two days.  Examination resulted 
in a diagnosis of right shoulder dislocation, status post 
Bankart surgery, with mild to moderate residuals.  The 
examiner opined:

The shoulder disorder is less likely 
caused by the service or became worse 
during the veteran's active service.  The 
veteran has a prior history of 
dislocation of the [right] shoulder and a 
review of the medical records does not 
present any criteria to consider that the 
condition got worse.  I considered that 
the shoulder condition was most likely 
aggravated by the present occupation as a 
construction worker.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

A veteran who served during a period of war after December 
31, 1946, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
his entrance examination, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §  1111; 38 C.F.R. § 3.304.  VA's 
General Counsel has held that the provisions of 38 C.F.R. §  
3.304(b) are invalid insofar as they state that the 
presumption of sound condition could be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service without requiring clear and 
unmistakable evidence to rebut the presumption as to any 
aggravation during service.  VAOPGCPREC 3-2003 (2004); see 
also Cotant v. Principi, 17 Vet. App. 116 (2003).

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. §  3.306.  It is the Secretary's burden to rebut 
the presumption of in-service aggravation by clear and 
unmistakable evidence.  See Laposky v. Brown, 4 Vet. App. 331 
(1993); Akins v. Derwinski, 1 Vet. App. 228 (1991); see also 
VAOPGCPREC 3-2003.

For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law. A 
pre-existing disease or injury will be presumed to have been 
aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292 (1991); Jensen v. Brown, 4 Vet. 
App. 304 (1993).  Evidence of the veteran being asymptomatic 
on entry into service, with an exacerbation of symptoms 
during service, does not constitute evidence of aggravation.  
Green v. Derwinski, 1 Vet. App. 320 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The statements and contentions of the veteran describing the 
symptoms of his right shoulder disorder are competent 
evidence to the extent that he can describe what he 
experienced prior to, during, and subsequent to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, his 
contentions regarding a relationship between his current 
right shoulder disorder and service cannot establish that 
such disorder was incurred or aggravated in service.  As a 
layperson, he is not competent to establish medical nexus by 
his own unsupported opinion.  Id.

Here, the Board finds that the presumption of soundness on 
service entry is rebutted by competent, clear, and 
unmistakable evidence.  During clinical evaluations in 
service, the veteran routinely expressly gave a personal 
history of a right shoulder disorder prior to service.  Based 
upon the veteran's description of symptoms that predated 
service and clinical evaluation of the veteran, service 
examiners made competent (i.e., medical) findings that the 
veteran's right shoulder condition pre-existed service.  
While the veteran now asserts that he never told any medical 
examiners in service that he had a right shoulder disorder 
that existed prior to service, such assertion is self-serving 
and inconsistent with contemporaneous records; hence, it is 
not credible or probative.  Postservice examiners have 
provided independent opinions/diagnoses of a right shoulder 
disorder that pre-existed the veteran's service.  As all the 
competent and probative evidence is to the effect that a 
right shoulder disability manifested by (involuntary) 
subluxation pre-existed service, there is clear and 
unmistakable evidence of pre-existence, and the presumptive 
of soundness on entry in service is rebutted.  

Service connection is warranted if a pre-existing disability 
was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  As was noted earlier, because the right shoulder 
disability was not noted on service entrance examination, the 
veteran is still entitled to a presumption of aggravation, 
which is rebuttable only by clear and unmistakable evidence 
of non-aggravation.  
Although there were episodes in service of right shoulder 
problems that appear to reflect exacerbations of a right 
shoulder disorder, such do establish aggravation if they were 
only temporary and the underlying disability did not worsen.  
See Hunt, supra; Green, supra; see also Maxson v. West, 12 
Vet. App. 453 (1999).  Whether symptoms in service reflected 
a temporary exacerbation versus chronic worsening of the 
underlying condition is (at least in part, like the matters 
of medical diagnosis or etiology) a medical question that 
requires medical expertise for response.  Here, the expert 
medical opinion sought to determine whether there was a 
chronic increase in pathology of the right shoulder disorder 
during service was to the effect there was not.  There is no 
competent (i.e., medical) evidence to the contrary.  
Significantly, chronic increased symptoms were not clinically 
noted postservice until more than 6 years following the 
veteran's separation from service, during which time he 
engaged in construction labor (to which the October 2005 VA 
examiner attributed the increase in symptoms)  The Court has 
held that if a disorder becomes worse in service and then 
improves due to inservice treatment to the point that it was 
no more disabling than at service entrance, the disorder is 
not [emphasis added] presumed to have been aggravated by 
service.  See Verdon v. Brown, 8 Vet. App. 529 (1996).  Here, 
the October 2005 VA examiner who reviewed the entire record 
stated that the record "does not present any criteria to 
consider that the condition got worse."   

The presumption of aggravation attaches "[w]here there is an 
increase in disability (emphasis added)" during service.  
See 38 U.S.C.A. § 1153.  Without an increase in disability in 
service, aggravation may not be conceded.  Lay opinions of 
the veteran to the effect that his right shoulder disability 
was aggravated by service are not competent evidence.  See 
Espiritu, supra.  While he may be competent to report 
symptoms capable of lay observation, he is not competent to 
opine regarding the medical significance of what he observed.  
Without a showing of a chronic increase in disability during 
service, there is no basis for finding aggravation.  

The preponderance of the evidence is against this claim.   
Hence, it must be denied.

ORDER

Service connection for a right shoulder disorder is denied.  



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


